DETAILED ACTION
Claim Objections
Claim 26 is objected to because of the following informalities:
In claim 26 (line 10 and line 11) “the at least one wing” should recite --the wings--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12, 15-17 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over ITW Australia (WO 2007/134361) in view of Guizhou Huake (CN 204851932).
As to claims 1, 12 and 15-17, ITW Australia discloses a threaded fastener for fastening a work piece to a substrate, the threaded fastener comprising:
a head A having a top surface and a leading surface (Figure 1 reprinted below with annotations); 
a shank having a threaded section B; 
at least one wing 4 extending from the shank in a radially outward direction from a longitudinal axis of the shank, the at least one wing for cutting the work piece, wherein 
at least one sealant/washer 10 disposed between the at least one wing and the head, wherein the sealant/washer has a length equal to or substantially equal to and slightly less than a wing-head distance between the upper extent of the at least one wing and the leading surface of the head; and
[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    311
    349
    media_image1.png
    Greyscale
the sealant/washer having a sealant/washer inner radius, and the at least one wing having wing out radius, wherein the sealant/washer inner radius is less than the wing outer radius (Figures 1-9).  

ITW Australia discloses a threaded fastener wherein the sealant/washer has a hollow bell shape having a length equal to or substantially equal to and slightly less than a wing-head distance between the upper extent of the at least one wing and the leading surface of the head; instead of the sealant/washer having a cylindrical ring shape having a thickness equal to or substantially equal to and slightly less than a wing-head distance between the upper extent of the at least one wing and the leading surface of 
Guizhou Huake teaches a threaded fastener wherein a cylindrical ring-shaped sealant/washer 13 has a thickness equal to or substantially equal to and slightly less than a wing-head distance between the upper extent of at least one wing 12 and a leading surface of a head 9,10 of the fastener, wherein the washer/sealant thickness is a thickness at a washer/sealant inner diameter; the solid cylindrical ring-shaped sealant/washer being compressed within a hole drilled in a substrate by the wings, providing for more reliable sealing between the head of the fastener and the substrate (Figures 1-4; paragraph [0009]).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the threaded fastener disclosed by ITW Australia wherein the sealant/washer has a solid cylindrical ring shape, as taught by Guizhou Huake, such that a thickness of the sealant/washer is equal to or substantially equal to and slightly less than a distance between the upper extent of the at least one wing and the leading surface of the head, in order to enable the sealant/washer to be compressed within a hole drilled in a substrate by the wings, providing for more reliable sealing between the head of the fastener and a substrate.
As to claim 2, ITW Australia discloses a threaded fastener wherein the at least one wing 4 is capable of maintaining the sealant/washer 10 substantially parallel with the leading surface of the head during insertion (Figure 1).  
As to claim 5, ITW Australia discloses a threaded fastener wherein the at least one wing 4 increases in radius in a direction toward the head A (Figure 1).  
C and the at least one wing 4 radiates outward from the unthreaded section of the shank (Figure 1).  
As to claim 7, ITW Australia discloses a threaded fastener wherein the at least one wing 4 has an outer radius greater than an outer radius of a thread C (Figure 1).
As to claim 8, ITW Australia discloses a threaded fastener wherein the at least one wing 4 has an outer radius greater than a greatest outer radius of the threaded section B (Figure 1). 
As to claim 9, ITW Australia discloses a threaded fastener wherein the sealant/washer 10 inner radius is greater than a greatest outer radius of the threaded section B (Figure 1).  
As to claim 10, ITW Australia discloses a threaded fastener wherein the washer 10 includes an inner radius and the washer inner radius is less than an outer radius of the at least one wing 4 (Figure 1; P4 L27-29).
As to claim 21, ITW Australia discloses a threaded fastener wherein the sealant/washer inner radius is less than a head leading surface outer diameter at a top of the sealant/washer 10 (Figure 1).
As to claim 22, ITW Australia discloses a threaded fastener wherein the sealant/washer inner radius is less than the wing outer radius at a bottom of the sealant/washer 10 (Figure 1).
As to claim 23, ITW Australia as modified by Guizhou Huake discloses a threaded fastener wherein the sealant/washer (13 Guizhou Huake Figure 4) is a sealant and has an outer radius that is substantially equal to the wing outer radius.  
13 Guizhou Huake Figure 4) has a circular cross-sectional shape to form an o-ring.
As to claim 25, ITW Australia as modified by Guizhou Huake discloses a threaded fastener wherein ring-shaped sealant/washer (13 Guizhou Huake Figure 4) has a rectangular cross-sectional shape to form a hollow cylinder.  
As to claim 26, ITW Australia discloses a threaded fastener for fastening a work piece to a substrate, the threaded fastener comprising: 
a head A having a top surface and a leading surface; 
a shank having a threaded section B and an unthreaded section C; 
two wings 4 extending from the unthreaded section in a radially outward direction from a longitudinal axis of the shank, the wings for cutting the work piece, wherein the wings have an upper extent on a plane substantially parallel to the leading surface of the head; 
a washer 10 disposed between the wings and the head, wherein the washer has a length substantially equal to a wing-head distance between the upper extent of the wings and the leading surface of the head; and 
the washer having a washer inner radius, and the wings having a wing outer radius, wherein the washer inner radius is less than the wing outer radius (Figures 1-9).  
ITW Australia discloses a threaded fastener wherein the washer has a hollow bell shape having a length substantially equal to a wing-head distance between the upper extent of the wings and the leading surface of the head; instead of the washer having a 
Guizhou Huake teaches a threaded fastener wherein a cylindrical ring-shaped washer 13 has a thickness substantially equal to a wing-head distance between the upper extent of wings 12 and a leading surface of a head 9,10 of the fastener; the solid cylindrical ring-shaped washer being compressed within a hole drilled in a substrate by the wings, providing for more reliable sealing between the head of the fastener and the substrate (Figures 1-4; paragraph [0009]).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the threaded fastener disclosed by ITW Australia wherein the washer has a solid cylindrical ring shape, as taught by Guizhou Huake, such that a thickness of the washer is substantially equal to a distance between the upper extent of the wings and the leading surface of the head, in order to enable the washer to be compressed within a hole drilled in a substrate by the wings, providing for more reliable sealing between the head of the fastener and a substrate.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over ITW Australia in view of Guizhou Huake, as applied to claim 1 above, and further in view of Dill et al. (US 5,622,464).
As to claims 18-20, ITW Australia as modified Guizhou Huake fails to disclose a threaded fastener wherein the head includes a groove for retaining the washer/sealant; wherein the groove is similarly shaped to the washer/sealant; and wherein the head 
Dill et al. teach a threaded fastener wherein a head 22 of the fastener includes a groove 34 for retaining a washer/sealant 16; wherein the groove is similarly shaped to the washer/sealant; and wherein the head includes a tapered neck 28 that transitions the head to a shank 18 of the fastener, and a leading surface of the head is formed by the groove; the groove matingly receiving the washer/sealant, securing the washer/sealant therein and providing more reliable sealing between the head of the fastener and a substrate 12 (Figures 1-3).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the threaded fastener disclosed by ITW Australia as modified by Guizhou Huake wherein the head includes a groove for matingly receiving and retaining the washer/sealant therein, as taught by Dill et al., in order to provide for more reliable sealing between the head of the fastener and a substrate.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over ITW Australia in view of Guizhou Huake and Dill et al.
As to claim 27, ITW Australia discloses a threaded fastener for fastening a work piece to a substrate, the threaded fastener comprising: 
a head A having a top surface and a leading surface; 
a shank having a threaded section B and an unthreaded section C; 
two wings extending from the unthreaded section in a radially outward direction from a longitudinal axis of the shank, the wings for cutting the work piece, wherein the 
a washer 10 disposed between the wings and the head, wherein the washer has a length of from greater than or equal to one half a wing-head distance between the upper extent of the wings and the leading surface of the head to substantially equal to the wing-head distance; and
the washer having a washer inner radius, and the wings having a wing outer radius, wherein the washer inner radius is less than the wing outer radius (Figures 1-9)
ITW Australia discloses a threaded fastener wherein the washer has a hollow bell shape having a length substantially equal to a wing-head distance between the upper extent of the at least one wing and the leading surface of the head; instead of the washer having a cylindrical o-ring shape having a thickness substantially equal to a wing-head distance between the upper extent of the at least one wing and the leading surface of the head.  
Guizhou Huake teaches a threaded fastener wherein a cylindrical o-ring-shaped washer 13 has a thickness substantially equal to a wing-head distance between the upper extent of wings 12 and a leading surface of a head 9,10 of the fastener; the solid cylindrical o-ring-shaped washer being compressed within a hole drilled in a substrate by the wings, providing for more reliable sealing between the head of the fastener and the substrate (Figures 1-4; paragraph [0009]).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the threaded fastener disclosed by ITW Australia wherein the washer has a solid cylindrical o-ring shape, as taught by Guizhou Huake, such that a thickness of the washer is 
ITW Australia as modified by Guizhou Huake fails to disclose a threaded fastener wherein the head has a groove for retaining the o-ring-shaped washer, wherein the groove is similarly shaped to the o-ring-shaped washer.   
Dill et al. teach a threaded fastener wherein a head 22 of the fastener includes a groove 34 for retaining a washer 16; wherein the groove is similarly shaped to the washer; the groove matingly receiving the washer, securing the washer therein and providing more reliable sealing between the head of the fastener and a substrate 12 (Figures 1-3).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the threaded fastener disclosed by ITW Australia as modified by Guizhou Huake wherein the head includes a groove for matingly receiving and retaining the washer therein, as taught by Dill et al., in order to provide for more reliable sealing between the head of the fastener and a substrate.
Response to Arguments
Applicant’s arguments with respect to claims 1, 26 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on October 1, 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/07/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3678